DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 10-14, 18 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (2017/0323133) in view of Maor et al. (2019/0370518).

Regarding claim 1, Tsai teaches an ultrasonic sensor comprising: a two-dimensional array of ultrasonic transducers (Fig 7; Fig 8; Fig 9; 1708, Fig 17; para [0060] an example two-dimensional array 700 of circular-shaped PMUT devices 701 formed from PMUT devices having a substantially circular shape similar to that discussed in conjunction with FIGS. 1, 2 and 5.), wherein the two-dimensional array of ultrasonic transducers is substantially flat (Fig 1; Fig 17); a contact layer (1704; Fig 17) having a non-uniform thickness overlying the two-dimensional array of ultrasonic transducers (para [0103] Cover 1704 is curved such that acoustic coupling material 1706 is thicker at a midpoint of the array 1708 of ultrasonic transducers than towards an edge (e.g., towards a sidewall 1702) of the array 1708 of ultrasonic transducers. In one embodiment, cover 1704 has a varying thickness, with a greater thickness near the sidewalls 1702. This can allow for improvement in ultrasonic transducer efficiency for those ultrasonic transducers situated near the edge of array 1708); and an array controller (1460; Fig 14B) configured to control activation of ultrasonic transducers during an imaging operation (para [0083] In one embodiment, the PMUT array may be used in a substantially passive listening mode. In a typical active operational mode for fingerprint recognition, the PMUT elements are activated during a transmit phase in which an acoustic signal is generated. The reflected signal or echo is then received during a receive phase. The timing of the received reflection is used to construct a fingerprint image.), the array controller is configured to: control a transmission frequency of activated ultrasonic transducers during the imaging operation (para [0063] In operation, during transmission, selected sets of PMUT devices in the two-dimensional array can transmit an acoustic signal (e.g., a short ultrasonic pulse) and during sensing, the set of active PMUT devices in the two-dimensional array can detect an interference of the acoustic signal with an object (in the path of the acoustic wave). The received interference signal (e.g., generated based on reflections, echoes, etc. of the acoustic signal from the object) can then be analyzed. As an example, an image of the object, a distance of the object from the sensing component, a density of the object, a motion of the object, etc., can all be determined based on comparing a frequency and/or phase of the interference signal with a frequency and/or phase of the acoustic signal.); and capture at least one fingerprint image (para [0063] In operation, during transmission, selected sets of PMUT devices in the two-dimensional array can transmit an acoustic signal (e.g., a short ultrasonic pulse) and during sensing, the set of active PMUT devices in the two-dimensional array can detect an interference of the acoustic signal with an object (in the path of the acoustic wave). The received interference signal (e.g., generated based on reflections, echoes, etc. of the acoustic signal from the object) can then be analyzed. As an example, an image of the object, a distance of the object from the sensing component, a density of the object, a motion of the object, etc., can all be determined based on comparing a frequency and/or phase of the interference signal with a frequency and/or phase of the acoustic signal. Moreover, results generated can be further analyzed or presented to a user via a display device (not shown).).

Tsai fails to teach wherein a plurality of transmission frequencies are used during the imaging operation to account for an impact of an interference pattern caused by the non-uniform thickness of the contact layer; and capture at least one fingerprint image using the plurality of transmission frequencies; as claimed.
para [0073] The ultrasonic receiver 30 may include a piezoelectric material and a two dimensional array of pixel circuits (e.g. in an ultrasonic sensor pixel circuit array, shown in FIG. 9B), disposed in or on a substrate); an array controller (Fig 1B; para [0030] the sensor processing module 124) configured to control activation of ultrasonic transducers during an imaging operation (para [0004] In one embodiment, an ultrasonic fingerprint sensor in a mobile device is operated to capture an initial snapshot (also called "ultrasound image") of reflection from a user's finger's surface, of acoustic energy transmitted at a first frequency.), the array controller is configured to: control a transmission frequency of activated ultrasonic transducers during the imaging operation, wherein a plurality of transmission frequencies are used during the imaging operation (para [0034] Specifically, the ultrasonic fingerprint sensor is operated to transmit acoustic energy at a first frequency toward a surface of the finger (e.g. see block 202A in FIG. 2C) and capture one or more initial snapshots (also called "fingerprint snapshots") of one or more reflections of the acoustic energy from the finger's surface (e.g. see block 202B in FIG. 2C). para [0038] controller 104 may be configured to further operate the ultrasonic fingerprint sensor repeatedly (as illustrated by block 204 in FIG. 2A), to capture over a window of time (e.g. of 3 seconds duration), a sequence of sets, each set including one or more additional snapshots ("subdermal snapshots") of reflection from one or more depths within the user's finger, of acoustic energy transmitted (e.g. also as an unmodulated pulse having a predetermined number of cycles of a sine wave) at a second frequency by the ultrasonic fingerprint sensor. Fig 2A; steps 202, 204); and capture at least one fingerprint image using the plurality of transmission frequencies (Fig 2A, steps 203, 205. Para [0043] On completion of one or more loops of operation of block 204, measurements by the ultrasonic fingerprint sensor which are included in one or more additional snapshots, may be stored in a memory of mobile device 100, e.g. in memory 110 in FIG. 1A. The just-described storage operation, which may be performed by controller 104 in some embodiments of mobile device 100 is illustrated by block 205 in FIG. 2A.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Tsai with the teachings of Maor, because this will provide device that will use additional signals/data and will be able to accurately provide authentication and also be able to detect liveness of the finger (Maor: para [0020]). Further the combination of the teachings of Tsai with that of Maor will yield predictable result to account for an impact of an interference pattern caused by the non-uniform thickness of the contact layer.

Regarding claim 2, Tsai teaches the ultrasonic sensor as explained for claim 1 above.
Tsai fails to teach wherein the array controller is configured to capture a plurality of fingerprint images using the plurality of transmission frequencies; as claimed.
Maor teaches the ultrasonic fingerprint sensor, wherein the array controller is configured to capture a plurality of fingerprint images using the plurality of transmission frequencies (para [0033] a sequence of sets of one or more snapshots (or ultrasound images) at one or more depths within a user's finger may be captured sequentially in time by the ultrasonic fingerprint sensor,… Fig 2C. para [0034] capture one or more initial snapshots (also called "fingerprint snapshots") of one or more reflections of the acoustic energy from the finger's surface (e.g. see block 202B in FIG. 2C). para [0041] to capture the additional snapshots in block 204, controller 104 may specify one or more time delays (or range gate delays), based on an amount of time needed for sound to travel a first distance from the ultrasonic transmitter to one or more depths in the finger, and a second distance from the one or more depths in the finger to the ultrasonic receiver.) 
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Tsai with the teachings of Maor, because this will provide device that will use additional signals/data and will be able to accurately provide authentication and also be able to detect liveness of the finger (Maor: para [0020]).

Regarding claim 7, Tsai teaches the ultrasonic sensor as explained for claim 1 above.
Tsai fails to teach wherein the array controller is configured to capture a plurality of portions of a single fingerprint image using the plurality of transmission frequencies; as claimed.
Maor teaches the ultrasonic fingerprint sensor wherein the array controller is configured to capture a plurality of portions of a single fingerprint image using the plurality of transmission frequencies (para [0034] Specifically, the ultrasonic fingerprint sensor is operated to transmit acoustic energy at a first frequency toward a surface of the finger (e.g. see block 202A in FIG. 2C) and capture one or more initial snapshots (also called "fingerprint snapshots") of one or more reflections of the acoustic energy from the finger's surface (e.g. see block 202B in FIG. 2C). para [0038] controller 104 may be configured to further operate the ultrasonic fingerprint sensor repeatedly (as illustrated by block 204 in FIG. 2A), to capture over a window of time (e.g. of 3 seconds duration), a sequence of sets, each set including one or more additional snapshots ("subdermal snapshots") of reflection from one or more depths within the user's finger, of acoustic energy transmitted (e.g. also as an unmodulated pulse having a predetermined number of cycles of a sine wave) at a second frequency by the ultrasonic fingerprint sensor. Fig 2A; steps 202, 204  para [0084] Each pixel circuit 31J may provide information about a small portion of the object (such as finger of a user) detected by the ultrasonic fingerprint sensor 10. While, for convenience of illustration, the example shown in FIG. 9A is of a relatively coarse resolution, ultrasonic fingerprint sensors having a resolution on the order of 500 pixels per inch or higher may be configured with a layered structure. The detection area of the ultrasonic fingerprint sensor 10 may be selected depending on the intended object of detection. For example, the detection area (e.g., active area) may range from about 5 mm.times.5 mm for a single finger to about 3 inches.times.3 inches for four fingers. Smaller and larger areas, including square, rectangular and non-rectangular geometries, may be used as appropriate for the object..).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Tsai with the teachings of Maor, because this will provide device that will use additional signals/data and will be able to 

Regarding claim 10, Tsai teaches the ultrasonic sensor as explained for claim 7 above.
Tsai fails to teach wherein portions of the plurality of portions comprise a plurality of pixels; as claimed.
Maor teaches the ultrasonic fingerprint sensor wherein portions of the plurality of portions comprise a plurality of pixels (204  para [0084] Each pixel circuit 31J may provide information about a small portion of the object (such as finger of a user) detected by the ultrasonic fingerprint sensor 10. While, for convenience of illustration, the example shown in FIG. 9A is of a relatively coarse resolution, ultrasonic fingerprint sensors having a resolution on the order of 500 pixels per inch or higher may be configured with a layered structure. The detection area of the ultrasonic fingerprint sensor 10 may be selected depending on the intended object of detection. For example, the detection area (e.g., active area) may range from about 5 mm.times.5 mm for a single finger to about 3 inches.times.3 inches for four fingers. Smaller and larger areas, including square, rectangular and non-rectangular geometries, may be used as appropriate for the object).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Tsai with the teachings of Maor, because this will provide device that will use additional signals/data and will be able to accurately provide authentication and also be able to detect liveness of the finger (Maor: para [0020]).

Regarding claim 11, Tsai teaches the ultrasonic sensor as explained for claim 7 above.
Tsai fails to teach wherein portions of the plurality of portions comprise a single pixel; as claimed.
Maor teaches the ultrasonic fingerprint sensor wherein portions of the plurality of portions comprise a single pixel (204  para [0084] Each pixel circuit 31J may provide information about a small portion of the object (such as finger of a user) detected by the ultrasonic fingerprint sensor 10. While, for convenience of illustration, the example shown in FIG. 9A is of a relatively coarse resolution, ultrasonic fingerprint sensors having a resolution on the order of 500 pixels per inch or higher may be configured with a layered structure. The detection area of the ultrasonic fingerprint sensor 10 may be selected depending on the intended object of detection. For example, the detection area (e.g., active area) may range from about 5 mm.times.5 mm for a single finger to about 3 inches.times.3 inches for four fingers. Smaller and larger areas, including square, rectangular and non-rectangular geometries, may be used as appropriate for the object).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Tsai with the teachings of Maor, because this will provide device that will use additional signals/data and will be able to accurately provide authentication and also be able to detect liveness of the finger (Maor: para [0020]).

para [0063] an image of the object, a distance of the object from the sensing component, a density of the object, a motion of the object, etc., can all be determined based on comparing a frequency and/or phase of the interference signal with a frequency and/or phase of the acoustic signal. Moreover, results generated can be further analyzed or presented to a user via a display device (not shown).), the method comprising: performing an imaging operation at an ultrasonic sensor comprising a two-dimensional array of ultrasonic transducers (Fig 7; Fig 8; Fig 9; 1708, Fig 17; para [0060] an example two-dimensional array 700 of circular-shaped PMUT devices 701 formed from PMUT devices having a substantially circular shape similar to that discussed in conjunction with FIGS. 1, 2 and 5.) and a contact layer (1704; Fig 17) having a non-uniform thickness overlying the two-dimensional array of ultrasonic transducers (para [0103] Cover 1704 is curved such that acoustic coupling material 1706 is thicker at a midpoint of the array 1708 of ultrasonic transducers than towards an edge (e.g., towards a sidewall 1702) of the array 1708 of ultrasonic transducers. In one embodiment, cover 1704 has a varying thickness, with a greater thickness near the sidewalls 1702. This can allow for improvement in ultrasonic transducer efficiency for those ultrasonic transducers situated near the edge of array 1708), wherein the two-dimensional array of ultrasonic transducers is substantially flat (Fig 1; Fig 17), comprising: controlling a transmission frequency of activated ultrasonic transducers during the imaging operation (para [0063] In operation, during transmission, selected sets of PMUT devices in the two-dimensional array can transmit an acoustic signal (e.g., a short ultrasonic pulse) and during sensing, the set of active PMUT devices in the two-dimensional array can detect an interference of the acoustic signal with an object (in the path of the acoustic wave). The received interference signal (e.g., generated based on reflections, echoes, etc. of the acoustic signal from the object) can then be analyzed. As an example, an image of the object, a distance of the object from the sensing component, a density of the object, a motion of the object, etc., can all be determined based on comparing a frequency and/or phase of the interference signal with a frequency and/or phase of the acoustic signal.); and capturing at least one fingerprint image (para [0063] In operation, during transmission, selected sets of PMUT devices in the two-dimensional array can transmit an acoustic signal (e.g., a short ultrasonic pulse) and during sensing, the set of active PMUT devices in the two-dimensional array can detect an interference of the acoustic signal with an object (in the path of the acoustic wave). The received interference signal (e.g., generated based on reflections, echoes, etc. of the acoustic signal from the object) can then be analyzed. As an example, an image of the object, a distance of the object from the sensing component, a density of the object, a motion of the object, etc., can all be determined based on comparing a frequency and/or phase of the interference signal with a frequency and/or phase of the acoustic signal. Moreover, results generated can be further analyzed or presented to a user via a display device (not shown).).
Tsai fails to teach wherein a plurality of transmission frequencies are used during the imaging operation to account for an impact of an interference pattern caused by the 
Maor teaches a method for generating an image at an ultrasonic fingerprint sensor, the method comprising: a two-dimensional array of ultrasonic transducers (para [0073] The ultrasonic receiver 30 may include a piezoelectric material and a two dimensional array of pixel circuits (e.g. in an ultrasonic sensor pixel circuit array, shown in FIG. 9B), disposed in or on a substrate); to control activation of ultrasonic transducers during an imaging operation (para [0004] In one embodiment, an ultrasonic fingerprint sensor in a mobile device is operated to capture an initial snapshot (also called "ultrasound image") of reflection from a user's finger's surface, of acoustic energy transmitted at a first frequency.), controlling a transmission frequency of activated ultrasonic transducers during the imaging operation, wherein a plurality of transmission frequencies are used during the imaging operation (para [0034] Specifically, the ultrasonic fingerprint sensor is operated to transmit acoustic energy at a first frequency toward a surface of the finger (e.g. see block 202A in FIG. 2C) and capture one or more initial snapshots (also called "fingerprint snapshots") of one or more reflections of the acoustic energy from the finger's surface (e.g. see block 202B in FIG. 2C). para [0038] controller 104 may be configured to further operate the ultrasonic fingerprint sensor repeatedly (as illustrated by block 204 in FIG. 2A), to capture over a window of time (e.g. of 3 seconds duration), a sequence of sets, each set including one or more additional snapshots ("subdermal snapshots") of reflection from one or more depths within the user's finger, of acoustic energy transmitted (e.g. also as an unmodulated pulse having a predetermined number of cycles of a sine wave) at a second frequency by the ultrasonic fingerprint sensor. Fig 2A; steps 202, 204); and capture at least one fingerprint image using the plurality of transmission frequencies (Fig 2A, steps 203, 205. Para [0043] On completion of one or more loops of operation of block 204, measurements by the ultrasonic fingerprint sensor which are included in one or more additional snapshots, may be stored in a memory of mobile device 100, e.g. in memory 110 in FIG. 1A. The just-described storage operation, which may be performed by controller 104 in some embodiments of mobile device 100 is illustrated by block 205 in FIG. 2A.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Tsai with the teachings of Maor, because this will provide device that will use additional signals/data and will be able to accurately provide authentication and also be able to detect liveness of the finger (Maor: para [0020]). Further the combination of the teachings of Tsai with that of Maor will yield predictable result to account for an impact of an interference pattern caused by the non-uniform thickness of the contact layer.

Regarding claims 13, 18, 21 and 22, which is similar in scope to claims 2, 7, 10 and 11, therefore claims 13, 18, 21 and 22 are rejected same as claims 2, 7, 10 and 11, as explained above.

Regarding claim 14, Tsai teaches the method as explained for claim 13 above.

Maor teaches the method wherein the plurality of transmission frequencies (Fig 2C, steps 202+204) operate to cancel out the interference pattern of the plurality of fingerprint images (Examiner is interpreting the last portion of the claim as functional limitation and directed towards intended results. Given the prior art teaches the plurality of transmission frequency, it would provide the claimed intended results. Claim as presented does not further recite any particular manner in which the signals are emitted at different frequencies in order to distinguish them from prior art).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Tsai with the teachings of Maor, because this will provide device that will use additional signals/data and will be able to accurately provide authentication and also be able to detect liveness of the finger (Maor: para [0020]).

Regarding claim 23, which is similar in scope to claim 12, therefore claim 23 is rejected same as claim 12, as explained above. Further, Tsai also teaches a non-transitory computer readable storage medium having computer readable program code stored thereon for causing a computer system to perform a method for generating an image at an ultrasonic sensor (para [0031] If implemented in software, the techniques may be realized at least in part by a non-transitory processor-readable storage medium comprising instructions that, when executed, perform one or more of the methods described herein. The non-transitory processor-readable data storage medium may form part of a computer program product, which may include packaging materials. Para [0032] – para [0034]). 

Claims 3-5, 8, 15, 16, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (2017/0323133) in view of Maor et al. (2019/0370518) as applied to claims 1, 7, 13 and 18 above, and further in view of Kitchens, II et al. (2016/0350573).

Regarding claim 3, Tsai and Maor teaches the ultrasonic sensor as explained for claim 1 above.
Tsai and Maor fails to teach wherein the array controller is further configured to combine the plurality of fingerprint images into a single output fingerprint image, wherein the single output fingerprint image reduces the impact of the interference pattern caused by the non-uniform thickness of the contact layer; as claimed.
Kitchens teaches an ultrasonic sensor comprising: an array controller configured to combine plurality of fingerprint images into a single output fingerprint image (para [0009] The method may further comprise the step of combining the image information sets corresponding to each of the scan frequencies to generate a combined image information set. The combined image information set may include combined pixel output values from each of the plurality of pixels. Combining the image information sets may include adding pixel output values to produce a sum, dividing the sum by the number of scan frequencies to produce an average value for each of the pixels, and using the average value as the combined value. As used herein, the term " combined" means mathematically combined. Fig 10), wherein the single output fingerprint image reduces the impact of the interference pattern caused by the non-uniform thickness of the contact layer (Note: Examiner is interpreting the last portion of the claim as functional limitation and directed towards intended results. Given the prior art teaches the combination of plurality of fingerprint image into a single image, it would provide the claimed intended results). 
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Tsai and Maor with the teachings of Kitchens, because this will provide an ultrasonic system by a multitude of frequencies, either as single sequential signals or as a composite signal with a spectrum of excitation frequencies allows enhanced imaging while allowing looser manufacturing tolerances in the system and therefore more cost effective manufacturing techniques may be employed (Kitchens: para [0069]).

Regarding claim 4, Tsai and Maor teaches the ultrasonic sensor as explained for claim 3 above.
Tsai and Maor fails to teach wherein the array controller is configured to combine the plurality of fingerprint images into a single output fingerprint image by averaging the plurality of fingerprint images; as claimed.
Kitchens teaches the ultrasonic sensor wherein the array controller is configured to combine the plurality of fingerprint images into a single output fingerprint image by averaging the plurality of fingerprint images (para [0082] Mathematically combining the image information sets for a pixel may include adding the pixel output value for that pixel to produce a sum, and dividing the sum by the number of scan frequencies to produce an average value for each of the pixels. This average value may be used to compute 87 a combined image information set from the acquired image information sets 81, 83, 85 using pixel-by-pixel averaging with optional weighting.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Tsai and Maor with the teachings of Kitchens, because this will provide an ultrasonic system by a multitude of frequencies, either as single sequential signals or as a composite signal with a spectrum of excitation frequencies allows enhanced imaging while allowing looser manufacturing tolerances in the system and therefore more cost effective manufacturing techniques may be employed (Kitchens: para [0069]).

Regarding claim 5, Tsai and Maor teaches the ultrasonic sensor as explained for claim 3 above.
Tsai and Maor fails to teach wherein the array controller is configured to combine the plurality of fingerprint images into a single output fingerprint image by combining the plurality of fingerprint images using convolution; as claimed.
Kitchens teaches the ultrasonic sensor wherein the array controller is configured to combine the plurality of fingerprint images into a single output fingerprint image by combining the plurality of fingerprint images using convolution (para [0082] Mathematically combining the image information sets for a pixel may include adding the pixel output value for that pixel to produce a sum, and dividing the sum by the number of scan frequencies to produce an average value for each of the pixels. This average value may be used to compute 87 a combined image information set from the acquired image information sets 81, 83, 85 using pixel-by-pixel averaging with optional weighting.) (Note: the claimed term convolution under BRI is interpreted as a method of combining. In absence of any particular technique or algorithm, any method which combines can read on the claim).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Tsai and Maor with the teachings of Kitchens, because this will provide an ultrasonic system by a multitude of frequencies, either as single sequential signals or as a composite signal with a spectrum of excitation frequencies allows enhanced imaging while allowing looser manufacturing tolerances in the system and therefore more cost effective manufacturing techniques may be employed (Kitchens: para [0069]).

Regarding claim 8, Tsai and Maor teaches the ultrasonic sensor as explained for claim 7 above.
Tsai and Maor fails to teach wherein the array controller is configured to combine the plurality of portions of the fingerprint image to generate a single output fingerprint image; as claimed.
Kitchens teaches an ultrasonic sensor comprising an array controller configured to combine the plurality of portions of the fingerprint image to generate a single output fingerprint image (para [0009] The method may further comprise the step of combining the image information sets corresponding to each of the scan frequencies to generate a combined image information set. The combined image information set may include combined pixel output values from each of the plurality of pixels. Combining the image information sets may include adding pixel output values to produce a sum, dividing the sum by the number of scan frequencies to produce an average value for each of the pixels, and using the average value as the combined value. As used herein, the term " combined" means mathematically combined. Fig 10)
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Tsai and Maor with the teachings of Kitchens, because this will provide an ultrasonic system by a multitude of frequencies, either as single sequential signals or as a composite signal with a spectrum of excitation frequencies allows enhanced imaging while allowing looser manufacturing tolerances in the system and therefore more cost effective manufacturing techniques may be employed (Kitchens: para [0069]).

Regarding claims 15, 16, 17 and 19, which is similar in scope to claims 3, 4, 5 and 8, therefore claims 15, 16, 17 and 19 are rejected same as claims 3, 4, 5 and 8, as explained above.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (2017/0323133) in view of Maor et al. (2019/0370518) as applied to claim 1 above, and further in view of Apte et al. (2017/0328866).


Tsai and Maor fails to teach wherein the plurality of fingerprint images are captured at different temperatures and wherein the transmission frequency is controlled based on the temperature; as claimed.
Apte teaches an ultrasonic sensor comprising: wherein plurality of fingerprint images are captured at different temperatures and wherein the transmission frequency is controlled based on the temperature (Abstract; para [0069] In another embodiment, the PMUT device includes temperature measurement. In various embodiments, the temperature measurement is achieved in a MEMS circuit through inclusion of certain circuitry or calibration through existing circuitry. By providing temperature, the PMUT device can generate dependable frequencies. In this way, in some embodiments, the PMUT device can become clockless, not requiring a separate input from a high-power quartz oscillator or other external clock-generation circuit. This makes the PMUT device more standalone, sustains timing for driving the various virtual transmit and receive blocks on the array, and improves signal compensation and conditioning. In certain embodiments, signals representing the temperature or a reference clock frequency may be provided externally from the PMUT device. Para [0095] By providing temperature sensor information, the PMUT device can generate dependable frequencies. In one embodiment, the PMUT device can be clockless, not requiring a separate input from an external clock. This simplifies the design process for an engineer incorporating the sensing device 1430 into a design. An external oscillator or clock signal is not needed, eliminating a part and associated routing. In the case of a typical quartz oscillator used for an external clock-generation circuit, there may also be an efficiency gain as quartz devices typically consume more power than MEMS-based clocks. Having the timing signals generated on chip further enables improved signal compensation and conditioning. Para [0097] FIG. 15 illustrates an example transmit path architecture 1500 of a two-dimensional array of ultrasonic transducers, according to some embodiments. Achieving two-dimensional beamforming with high image resolution under glass uses relatively high ultrasonic frequencies and precise timing. Electronics to support a PMUT array with a resonant frequency of 50 MHz and a beamforming timing resolution of 1 nanosecond can be used. The 50 MHz frequency can be generated by an on-chip RC oscillator that can be trimmed for sufficient accuracy by an off-chip clock source. The beamforming resolution can be set by an on-chip PLL that outputs several timing phases that correspond to .about.3 cycles of 50 MHz frequency and are appropriately delayed with respect to each other. These phases can be routed to each PMUT according to the sel.sub.ph.sub._.sub.map signals shown in the FIG. 15. In accordance with various embodiments, these phases can be selected and/or adjusted dynamically based on the temperature of the array (e.g., as determined by temperature sensor 1480).).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Tsai and Maor with the teachings of Apte, because this allows the device to consume substantially less power and to .

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (2017/0323133) in view of Maor et al. (2019/0370518) as applied to claim 7 and 18 above, and further in view of Kitchens, II et al. (2016/0350573) as applied to claim 8 and 19 above, and further in view of Chrisikos et al. (2017/0325081).

Regarding claim 9, Tsai, Maor and Kitchens teaches the ultrasonic sensor as explained for claim 8 above.
Tsai, Maor and Kitchens fails to teach wherein the plurality of transmission frequencies provide constructive interference for corresponding portions of the plurality of portions of the fingerprint image during the imaging operation; as claimed.
Chrisikos teaches a sensor system comprising generating plurality of transmission frequencies (para [0064] The piezoelectric layer stack and mechanical layer 430 may flex, bend or vibrate in response to drive voltages Va and Vb applied across the electrode layers 414 and 112, respectively. Vibrations of the PMUT element 400a may generate ultrasonic waves 490 at a frequency determined by the excitation frequency of the drive voltages. Ultrasonic waves striking the PMUT diaphragm may result in generation of sense voltages Va and Vb with flexing of the diaphragm. An underlying cavity 420 allows for deflections of the PMUT element 400a without contacting the underlying substrate 460. According to some examples, the operating frequencies of the PMUT elements 400a may be tailored for high-frequency operation, low-frequency operation, medium-frequency operation, or a combination of frequencies.); wherein the plurality of transmission frequencies provide constructive interference for corresponding portions of the plurality of portions of the fingerprint image during the imaging operation (para [0068] the control system 110 may be capable of controlling the magnitude and/or phase of at least a portion of the PMUT array to produce constructive or destructive interference in desired locations. For example, the control system 110 may control the magnitude and/or phase of at least a portion of the PMUT array to produce constructive interference towards a location in which at least a portion of a person's body has been detected.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Tsai, Maor and Kitchens with the teachings of Chrisikos, because this allows detection of the approximate shape, distance and position of the object. Consecutive determinations of object distance and position may allow determination of air gestures (Chrisikos: para [0070]).

Regarding claim 20, which is similar in scope to claim 9, therefore claim 20 is rejected same as claim 9, as explained above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892.  The examiner can normally be reached on Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PREMAL R PATEL/Primary Examiner, Art Unit 2623